Name: Commission Regulation (EC) No 995/96 of 3 June 1996 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  agricultural policy;  trade policy
 Date Published: nan

 4 . 6 . 96 | EN | Official Journal of the European Communities No L 133/13 COMMISSION REGULATION (EC) No 995196 of 3 June 1996 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1466/95 is hereby amended as follows: 1 . The following is added to Articles 1 (a) (4) (d) and 1 (b) (5) (d): 'For cheeses not included in the export refund nomen ­ clature however, the eight-figure code of the combined nomenclature shall be entered in box 16 of the licence application and the licence itself.' 2 . Article 8 (3) (a) is amended as follows: (i) in the second indent of the first subparagraph, the term 'reduction coefficient' is replaced by 'alloca ­ tion coefficient'; (ii) in the second subparagraph, '0,8 ' is replaced by '0,4'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in parti ­ cular Articles 13 (3) and 17 (14) thereof, Whereas certain products referred to in Articles 1 (a) and 1 (b) of Commission Regulation (EC) No 1466/95 (3), as last amended by Regulation (EC) No 823/96 (4), are not included in the export refund nomenclature and cannot be referred to by an 11 -figure code; whereas such products must therefore be referred to in the licence application and the licence itself by an eight-figure code; Whereas Regulation (EC) No 1466/95 provides for the possibility of cancelling a licence application where the reduction coefficient is less than 0,8; whereas that figure should be reduced in order to ensure the smooth opera ­ tion of the export refund arrangements and to reduce the risk of speculative applications for export licences for milk products; whereas, in order to avoid any ambiguity, the term 'reduction coefficient' should be replaced by 'allocation coefficient'; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 1996. For the Commission Franz FISCHLER Member of the Commission ') OJ No L 148 , 28 . 6. 1968 , p. 13 . 2) OJ No L 307, 20 . 12. 1995, p. 10 . 3 OJ No L 144, 28 . 6. 1995, p. 22. «) OJ No L 111 , 4. 5. 1996, p. 9 .